Name: Council Regulation (EC) No 1365/2000 of 19 June 2000 amending Regulation (EEC) No 2759/75 on the common organisation of the market in pigmeat
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  consumption;  animal product
 Date Published: nan

 Avis juridique important|32000R1365Council Regulation (EC) No 1365/2000 of 19 June 2000 amending Regulation (EEC) No 2759/75 on the common organisation of the market in pigmeat Official Journal L 156 , 29/06/2000 P. 0005 - 0006Council Regulation (EC) No 1365/2000of 19 June 2000amending Regulation (EEC) No 2759/75 on the common organisation of the market in pigmeatTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Article 4 of Council Regulation (EEC) No 2759/75(4) provides for a basic price to be fixed annually for certain presentations of meat of domestic swine. In accordance with the approach followed for the reform of the common organisation of the markets in connection with Agenda 2000 and in order to enable producers to work out longer-term production plans, the basic price should be fixed without any limit in time, without prejudice to any revisions that may be called for in the future.(2) The basic price must be set at a level that helps to stabilise market prices without leading to the formation of structural surpluses within the Community.(3) The basic price must be fixed for a standard quality defined in Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases(5).(4) The measures necessary for the implementation of Regulation (EEC) No 2759/75 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6),HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2759/75 is amended as follows:1. Article 4(1) shall be replaced by the following:"1. The basic price for meat of domestic swine, in carcases or half carcases, hereinafter referred to as ' slaughtered pigs', of the standard quality shall be EUR 1509,39/t from 1 July 2000.The standard quality shall be defined in terms of the weight and lean-meat content of pig carcases, determined in accordance with Article 2(2) and (3) of Regulation (EEC) No 3220/84 as follows:- carcases weighing from 60 to less than 120 kg: grade E,- carcases weighing from 120 to 180 kg: grade R."2. Article 4(4) shall be deleted;3. Article 23 shall be deleted;4. Article 24 shall be replaced by the following:"Article 241. The Commission shall be assisted by the Management Committee for Pigmeat, hereinafter referred to as 'the Committee'.2. Where reference is made to this paragraph Articles 4 and 7 of Decision 1999/468/EC shall apply.The period referred to in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure."Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 19 June 2000.For the CouncilThe PresidentL. Capoulas Santos(1) OJ C 86E, 24.3.2000, p. 5.(2) Opinion of the European Parliament of 16 May 2000 (not yet published in the Official Journal).(3) OJ C 168, 16.6.2000, p. 17.(4) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 3290/94 (OJ L 349, 31.12.1994, p. 105).(5) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5).(6) OJ L 184, 17.7.1999, p. 23.